PER CURIAM
The Court of Appeals dismissed petitioner’s appeal for lack of jurisdiction because petitioner had failed to serve notice of appeal upon the clerk of the trial court as required by ORS 19.023(2)(b). We allowed review. In McQuary v. Bel Air Convalescent Home, Inc., 296 Or 653, 678 P2d 1222 (1984) we hold that service of the notice of appeal on court reporters and clerks of trial courts, though required by ORS 19.023(2), is not “jurisdictional” under ORS 19.033(2). See also Bauman v. Gittelsohn, 296 Or 663, 678 P2d 1226 (1984).
We therefore reverse the dismissal of the appeal and remand the case to the Court of Appeals for further proceedings.